

116 S4672 IS: Timely ReAuthorization of Necessary Stem-cell Programs Lends Access to Needed Therapies Act of 2020
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4672IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Reed (for himself, Mr. Burr, Ms. Smith, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the Stem Cell Therapeutic and Research Act of 2005, and for other purposes.1.Short titleThis Act may be cited as the Timely ReAuthorization of Necessary Stem-cell Programs Lends Access to Needed Therapies Act of 2020 or the TRANSPLANT Act of 2020.2.Reauthorization of the C.W. Bill Young Cell Transplantation Program(a)Advisory council meetingsSubsection (a) of section 379 of the Public Health Service Act (42 U.S.C. 274k) is amended by adding at the end the following new paragraph:(7)The Advisory Council shall meet not less frequently than 2 times per year..(b)Increasing collection(1)Technical clarificationEffective as if included in the enactment of Public Law 114–104 (the Stem Cell Therapeutic and Research Reauthorization Act of 2015), the amendment to section 379(d)(2)(B) of the Public Health Service Act (42 U.S.C. 274k(d)(2)(B)) in section 2(a)(2) of Public Law 114–104 is amended—(A)by inserting through before remote collection,; and(B)by inserting goal of increasing collections of high quality before cord blood units,.(2)Technical updateSubparagraph (B) of section 379(d)(2) of the Public Health Service Act (42 U.S.C. 274k(d)(2)) is amended by striking the second and third sentences in such subparagraph.(c)Periodic review of state of scienceSection 379 of the Public Health Service Act (42 U.S.C. 274k) is amended by adding at the end the following:(o)Periodic review of state of science(1)ReviewThe Secretary, in consultation with the Director of the National Institutes of Health, the Commissioner of Food and Drugs, the Administrator of the Health Resources and Services Administration, the Advisory Council, and other stakeholders, where appropriate given relevant expertise, shall conduct a review of the state of the science of using adult stem cells and birth tissue products to develop new types of therapies for patients, for the purpose of considering the potential inclusion of such new types of therapies in the Program.(2)RecommendationsNot later than June 30, 2023, and every 3 years thereafter, the Secretary shall—(A)complete the review required by paragraph (1); and(B)informed by such review, submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives recommendations on the appropriateness of the inclusion of new types of therapies in the Program..(d)Authorization of appropriationsSection 379B of the Public Health Service Act (42 U.S.C. 274m) is amended by striking $33,000,000 for fiscal year 2015 and $30,000,000 for each of fiscal years 2016 through 2020 and inserting $30,000,000 for each of fiscal years 2021 through 2025.3.Cord blood inventorySubsection (g) of section 2 of the Stem Cell Therapeutic and Research Act of 2005 (42 U.S.C. 274k note) is amended to read as follows:(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $23,000,000 for each of fiscal years 2021 through 2025..4.Advancing the field of regenerative medicine(a)National Institutes of HealthSection 402 of the Public Health Service Act (42 U.S.C. 282) is amended by adding at the end the following: (o)Regenerative medicineThe Director of NIH shall, as appropriate, continue to consult with the directors of relevant institutes and centers of the National Institutes of Health, other relevant experts from such institutes and centers, and relevant experts within the Food and Drug Administration, to further the field of regenerative medicine using adult stem cells, including autologous stem cells, therapeutic tissue engineering products, human cell and tissue products, human gene therapies, and genetically modified cells..(b)GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that assesses the workforce related to the C.W. Bill Young Cell Transplantation Program established under section 379 of the Public Health Service Act (42 U.S.C. 274k). The report shall include—(1)an overview of the current employment levels, in both commercial and academic settings, for—(A)positions necessary for the collection and transplantation of stem cell therapeutics, including bone marrow and cord blood; and(B)positions in the field of regenerative medicine using adult stem cells and related to product development;(2)the identification of gaps, if any, in the projected workforce capacity for—(A)positions described in paragraph (1)(A); and(B)the field of regenerative medicine using adult stem cells, including workforce gaps related to the development of new cellular therapies using adult stem cells;(3)an overview of the availability of training programs related to the development, refinement, and utilization of adult stem cells, including training on good manufacturing practices for such activities, and the performance of such programs; and(4)recommendations, if any, for improving the workforce capacity related to—(A)the positions described in paragraph (1)(A); or(B)the field of regenerative medicine using adult stem cells. 